Per Curiam.
In view of the testimony of the petitioner that she is regularly receiving ten dollars a week from the appellant and furthermore that her parents are willing that she shall five with them, it cannot be said that the petitioner “ is likely to become a public charge,” which constitutes the only basis for the exercise of jurisdiction by the Domestic Relations Court during the pendency in the Supreme Court of an action for a separation between the parties. (Dom. Rel. Ct. Act [Laws of 1933, chap. 482], § 137; Matter of Collins v. Collins, 245 App. Div. 612; Matter of Chandler v. Chandler, 241 id. 390.)
The order should be reversed and the petition dismissed.
Townley, Untermyer, Dore and Cohn, JJ., concur; Martin, P. J., concurs in result.
Order unanimously reversed and the petition dismissed.